IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           April 28, 2008

                                       No. 07-40283                   Charles R. Fulbruge III
                                                                              Clerk

GUILLERMO MUNGIA, ERMINIA MUNGIA

                                                  Plaintiffs-Appellants
v.

STATE FARM LLOYDS

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                   (02-CV-115)


Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
       Guillermo and Erminia Mungia appeal from the district court’s ruling on
summary judgment that their Texas homeowner’s policy does not provide
coverage for mold damage to their dwelling that arises from an accidental
discharge of water. The Mungias argue that the mold exclusion found in their
policy is not applicable because of an “exclusion repeal” provision. They rely on
the Texas Supreme Court’s decision in Balandran v. Safeco Ins. Co. of Am., 972
S.W.2d 738 (Tex. 1998).         We have recently addressed this identical issue,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-40283

concluding that Balandran is inapplicable and that mold damage to the dwelling
is not covered under the policy language at issue here. See Carrizales v. State
Farm Lloyds, 518 F.3d 343 (5th Cir. 2008). The Mungias’s arguments are thus
foreclosed by our precedent.
      AFFIRMED.




                                      2